On consideration of the "Petition for Writ of Coram Nobis” filed in the above-entitled, action, it appearing that assuming the matter complained of therein constituted error, such error could not have prejudiced petitioner, it is, by the Court, this 2d day of April 1973,
ORDERED:
That said petition be, and the same hereby is denied. See Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a); Allen v. Warner, No. 72-2835-EC, U. S. District Court, Central District of California, Crary, J., February 12, 1973.